Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed June 15, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00500-CR

 
In Re Charles L. Grable,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
June 4,
2010,
relator, Charles L. Grable,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Mary Lou Keel,
presiding judge of the 232nd District Court
of Harris
County, to allow discovery related to his pursuit of post-conviction habeas
corpus relief under Article 11.07 of the Texas Code of Criminal Procedure.  See
Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009). 
            Although
courts of appeals have jurisdiction in criminal matters, only the Texas Court
of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).  “[C]ourts of
appeals have no authority to issue writs of mandamus in criminal law matters
pertaining to [post-conviction habeas] proceedings.”  In re McAfee, 53
S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). 
Therefore, this court does not have jurisdiction to compel the trial court to
allow discovery in the underlying Article 11.07 proceeding.  
Accordingly, relator’s petition for writ of mandamus
is ordered dismissed for lack of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.
Do Not Publish—Tex. R. App. P. 47.2(b).